Name: 89/142/EEC: Commission Decision of 16 February 1989 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  agricultural policy
 Date Published: 1989-02-23

 Avis juridique important|31989D014289/142/EEC: Commission Decision of 16 February 1989 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (only the English text is authentic) Official Journal L 051 , 23/02/1989 P. 0029 - 0029*****COMMISSION DECISION of 16 February 1989 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (89/142/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas on 7 November 1988 the Government of the United Kingdom forwarded the following provisions pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - The Agricultural Improvement (variation) Scheme 1988 - Statutory Instrument 1988 No 1056; - The Agricultural Improvement (Amendment) Regulations 1988 - Statutory Instrument 1988 No 1201; Whereas pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the ligtht of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agriculturtal Structure, HAS ADOPTED THIS DECISION: Article 1 In view of Statutory Instruments 1988 Nos 1056 and 1201, the measures adopted by the United Kingdom pursuant to Regulation (EEC) No 797/85 continue to satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 16 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.